 In the Matter of JOHNYASEKandLOCAL 5-63, I. W. A., AFFILIATEDWITH THEC.I.O.Case No. R-3050.-Decided November 29, 1941Jurisdiction:lumbering industry.Investigation and Certification of Representatives:existence of question : re-fusal to grant union recognition until certification by the Board; althoughparties stipulated at the hearing that the union should be certified on thebasis of a comparison of authorization cards with the Company's pay roll,held,that the union should not be certified on the basis of this stipulation,and that an election should be held, where the Company filed a motion todismiss the petition after the hearing had closed.UnitAppropriatefor CollectiveBargaining:all fallers, buskers, filers, watch-men, maintenance' men, and the rigging crew, but excluding supervisory em-p_oyees, agreement as to, truck drivers who operate their own trucks includednotwithstanding contention of the Company that they are independentcontractors and should be excluded, where they work regularly and almostexclusively for the Company, are under its supervision, and are sought to beiepresented by the only labor organization involved; maintenance employeesengaged in building roads included, notwithstanding Company's contentionthat they are temporary employees, where the Company does not indicate howlong it expects to retain them in its employ.Mr. G. A. Metzger,of Eugene, Oreg., andMr. Dow V. Walker,ofNewport, Oreg. for the Company.Mr. A. F. Hartung,of Portland, Oreg. for the Union.Mr. William H. Bartley,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn July'30, 1941, Local 5-63, International Woodworkers of Amer-ica, affiliated with the C. I. 0., herein called the Union, filed with the,Regional Director for the Nineteenth Region (Seattle, Washington)a petition alleging that a question affecting commerce had arisenconcerning the representation of employees of John Yasek, Siletz,Oregon, herein called the Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of the37 N. L. R. B., No. 20.156 JOHN YASEK157National Labor Relations Act, 49 Stat. 449, herein called the Act.On September 2, 1941, the National LaborRelationsBoard, hereincalled the Board, acting pursuant to Section 9 (c) of the Act, andArticle III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On September 17, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andthe Union.Pursuant to notice, a hearing was held on September25, 1941, at Toledo, Oregon, before Patrick H. Walker, the TrialExaminer duly designated by the Chief TrialExaminer.The Com-pany and the Union were represented and participated in the hear-ing.Full opportunity to be heard, to examine and cross-examinewitnesses,and to introduce evidence bearing on the issues was af-forded all parties.During the course of the hearing, the TrialExaminer made rulings on motions and on objections to the admis-sion of evidence.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial errors were committed. Therulings are hereby affirmed.On October 10, 1941, the Company andthe Union filed briefs which have been duly considered by the Board.On October 11, 1941, the Company filed a motion to dismiss thepetition for investigation and certification of representatives.OnOctober 20, 1941, the Union filed an answer, opposing the motionto dismiss the petition.The Board has considered the motion of theCompany and the answer filed by the Union and is of the opinionthat the motion to dismiss the petition should be, and it hereby is,denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYJohn Yasek is engaged in the cutting, logging,hauling, and sellingof timber near Siletz, Oregon.During 1941,'the Company sold alllogs produced by it, approximately five million board feet,to C. D.Johnson Lumber Corporation in Toledo,Oregon.'The Companyadmits that its operations affect commerce within the meaning ofthe Act.i InMatter of C. D Johnson Lumber Corporation,et at.andOregon and Washington'Council of Lumber and Sawmill Workers Union, affiliated with the A. F. of L.,et at.,19 N. L R. B.887, the Board found that the C D Johnson Lumber Corporation ships asubstantial amount of lumber, which it has manufactured from logs,to points outside theState of Oregon 158DECISION'SOF NATIONALLABOR RELATIONS BOARDII.THE ORGANIZATION INVOLVEDLocal 5-63, International,Woodworkers of America, is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIn July 1941, the Union requested that the Company recognizeit as the exclusive representative of the employees in the unit whichit alleges is appropriate.The Company refused unless the Unionwas certified by the Board. From the record it appears that theUnion represents a substantial number of employees in the unithereinafter found appropriate.2We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTIONCONCERNINGREPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Company and the Union agree that the appropriate unit shouldinclude all fallers, buckers, filers, watchmen, maintenance men, riggingand loading crews, excluding supervisory employees.The Companycontends, however, that maintenance workers engaged in the buildingof roads should be excluded.The Union desires their inclusibn.TheCompany asserts that these maintenance workers are "temporary"employees. It did not indicate, however, how long it expected to retainthem in its employ.We are of the opinion, and find, that maintenance2 The parties stipulated at the hearing(1) that on September 20, 1941, the Companyhad in its employ 29 men,not including the 5 truckers engaged in the transportation oflogs for the Company;(2) that the Union had presented 27 authorization cards datedin 1940 and 1941 and bearing apparently genuine signatures;(3) that the Companyand the Union had compared the cards with the pay roll of September 20, 1941, and foundthat 20 of the cards bore apparently genuine signatures of personswhosenames appearedon that pay roll and that the 7 other cards bore dates between September 20 and Sep-tember 25, 1941 ;(4) that the Union had also presented authorization cards bearingapparently genuine signatures of 4 of the 5 truckers engaged in the transportation oflogs for the Company on September 20, 1941 JOHN YASEK159workers engaged in the building of roads should be included in theappropriate unit.The Union desires to include five truckers who work for the Com-pany.The Company contends that the truckers are independent con-tractors and should be excluded from the appropriate unit.Thesetruckers are hired to haul logs from the site of the logging operationsnear Siletz, Oregon, to Toledo, Oregon, where the logs are sold.Ofthe five truckers, Edward G. Clark, Carl R. Wessel, and LawrenceLogsdon own and operate their own trucks. They work regularly andalmost exclusively for the Company.3While Dale Edwards and Nel-son E. Darkins also work regularly and almost exclusively for theCompany, Edwards owns both the truck he operates and the truckwhich Darkins operates.Edwards is paid by the Company for thehauling done by both himself and Darkins; he, in turn, pays Darkins.All the truckers are paid on the basis of the footage hauled; they arenot reimbursed by the Company for their expenses in operating thetrucks.The truckers report for work each day at such time as theCompany designates.Their trucks are then loaded by the Company'sloading crews, and they are advised as to the place to haul the load.The Company makes social security, workmen's compensation, andunemployment insurance payments for the five truckers although itdeducts the amounts it pays from the checks which the truckers receive.The Union, as we have stated, seeks to represent the truckers and, asappears from the stipulation of the parties, four of the five truckershave designated the Union as their representative for the purposes ofcollective bargaining.The Union has attempted in the past to bargainfor the truckers with the Company.It is clear, we believe, that Clark, Wessel, and Logsdon are employeesof the Company within the meaning of the Act,4 and we shall includethem within the appropriate unit.With respect to Edwards, who ownsthe truck which Darkins drives and is paid by the Company for thework which Darkins performs, we think the evidence in the recordinsufficient to enable us to determine whether he is an employee or anindependent contractor.Nor can we ascertain on the basis of the recordwhether or not Darkins is an employee of the Company.5 In conse-quence, we cannot now decide whether Edwards and Darkins should be3Occasionally,but only when it does not interfere with their work for the Company,the truckers haul logs for other companies.4 CfMatter of Hearst Publications Incorporated,etcandNewspaper Circulators,Wholesale Department and.Miseellaneous Employees Union, No 21666,American Federa-tion of Laboi,25 N L R. B, No.74, and cases cited therein.sAlthough the parties stated that there were five truckers,the record discloses that asixth trucker, Percy Koehler, has been hauling for the Company since on or about Sep-tember 12,1941.Koehler drives a truck which is owned by L. C. Smith.The record indi-cates that the Company pays Smith. Smith does not himself work for the,CompanyAswith Darkins,we believe the evidence concerning Koehler to be insufficient to enable usto ascertain whether or not he is an employee of the Company. 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDincluded within the appropriate unit.Under the circumstances, weshall exclude them from the appropriate unit at the present time. Thisexclusion shall not preclude the parties from seeking a determinationof the status of these individuals at a later date.We find'that all fallers, buckers, filers, watchmen, maintenance men,the rigging and loading crew, and Edward G. Clark, Carl R. Wessel,and Lawrence Logsdon, excluding supervisory employees and DaleEdwards, Nelson E. Darkins, and Percy Koehler, constitute a unitappropriate for the purposes of collective bargaining and that suchunit will insure to employees of the Company the full benefit of theirrights to self-organization and to collective bargaining and otherwisewill effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESAt the hearing the parties stipulated that the Union represented amajority of all employees in the unit which the Board has found appro-priate and that the Union should be certified by the Board on the basisof a comparison of the Union's authorization cards with the Company'spay roll for the period ending September 20, 1941.6 Since, however,the Company filed a motion to dismiss the petition after the hearinghad closed, we do not believe that the Union should be certified on thebasis of this stipulation.We shall, accordingly, direct that an electionbe held.Those eligible to vote in the election shall be the employeesin the appropriate unit whose names appear on the pay roll of theCompany for the period ending September 20, 1941, the period usedby the parties in comparing the Union's authorization cards with theCompany's pay roll, subject to the limitations and additions set forth'in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of John Yasek, Siletz, Oregon, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act:2.All fallers, buckers, filers, watchmen, maintenance men, the riggingand loading crew, and Edward G. Clark, Carl R. Wessel, and LawrenceLogsdon, excluding supervisory employees and Dale Edwards, NelsonE. Darkins, and Percy Koehler, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section.9 (b)of the Act.See footnote2, supra. JOHN YESAK161DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,,49 Stat. 449,and ArticleIII, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECamn that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith John Yasek, Siletz, Oregon, an election by secret ballot shall beconducted as early as possible but not laterthan thirty (30) days fromthe date of this Direction of Election,under the direction and super-vision of the Regional Director for the Nineteenth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III; Section 9, of said Rules and Regulations,among'all fallers,buckers,filers, watchmen,maintenance men, the rigging andloading crew, and Edward G. Clark, Carl R. Wessel, and LawrenceLogsdon, who were employed by the Company during the pay-rollperiod ending' September 20, 1941, including employees who did notwork during such pay-roll period becausetheywere ill or on vacationor in the active military service of the United States,or temporarilylaid off,but excluding supervisory employees and Dale Edwards,NelsonE. Darkins,and Percy Koehler, and employees who have since quit orbeen discharged for cause,to determinewhether ornot they desire tobe represented by Local 5-63, International Woodworkers of America,affiliated with the C.I.0., for the purposes of collective bargaining.